DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 8, 2021 have been fully considered.
The drawing objections are withdrawn based on the drawings filed September 8, 2021, which also results in the 35 U.S.C 112(b) rejections from the non-final rejection being withdrawn.
The examiner disagrees with the applicant’s discussion of the amendments to claim 1 with regard to the teachings of the temperature distribution of Wang (in particular pages 11 and 12 of the remarks).  An outer end can be interpreted as anything greater than 50% of the span of the airfoil (blade height direction). Also “extending in a leading-edge-to-trailing edge direction” can be any 2D shape on the surface of the airfoil.  Any geometric feature that isn’t purely in the radial/spanwise/blade height and circumferential directions will extend in the leading-edge-to-trailing-edge direction.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 9, and 24 the term “a/the position corresponding to” is used to relate the position of the film cooling hole arrays (which are on the outer wall/surface of the airfoil) to the first high-density region (which is on the insert).  The specification does not define how positions on the outer wall/surface of the airfoil correspond to positions on the insert.  It would be unclear to a person of ordinary skill in the art how these locations correspond.
Annotated Figure 5 is Figure 3 from the instant application and shows a rough definition of correspondence, where a normal from the insert surface is how the insert corresponds to the outer wall/surface.  It can be unclear what to do based on this basic interpretation when the insert shapes don’t conform in an even fashion along the outer wall. Annotated Figure 5 (XI) shows a region when there is ambiguity on how to interpret the correspondence.  It could be interpreted as shown in Annotated Figure 5 where the normal may extend a greater distance when the insert does not fill almost the entire airfoil.  It could also be interpreted where outer wall of the airfoil close to the trailing edge does not correspond to an insert.  

    PNG
    media_image1.png
    621
    679
    media_image1.png
    Greyscale

Additionally, Durgin et al. (U.S Patent 3,767,322) shows an instance in Figure 3 (76) where the profile of the insert has a substantial difference compared to the outer wall of the airfoil.  The many possible situations make correspondence between the insert and the outer wall/surface unclear to one of ordinary skill in the art.
The following claims use language that implies a correspondence:
claims 21/22 that relates that no film cooling hole (in the outer wall/surface) is formed in the first high-density opening region (of the insert).  
The implied correspondence is indefinite.
Implied correspondence in the blade height direction is considered definite as the spanwise length of the outer wall of the airfoil can be mapped in this direction the same as the insert (engine radial).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejections below are presented as far as definite and understood by the examiner.
Claims 1-13, 15, 18-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Preethi et al. (U.S Pre-Grant Publication 20170101894) hereinafter Preethi in view of Zhiduo Wang, Dian Wang, Zhaofang Liu, Zhenping Feng, Numerical analysis on effects of inlet pressure and temperature non-uniformities on aero-thermal performance of a HP turbine, 20 August 2016, International Journal of Heat and Mass Transfer, 104 Volume, pages 83-97 hereinafter Wang et al.
Regarding claim 1, Preehi discloses:
A turbine blade {Figure 3 (30), [0007]} comprising:
an airfoil portion {Figure 3 (36)} having a hollow portion extending along a blade height direction {Figure 4 (44) shows hollow inner surface along blade height direction} and a plurality of film cooling holes arranged along the blade height direction {Figure 3 (42), [0039]};
the airfoil portion having an outer end on an outer side in the blade height direction {Figure 3 greater than 50% span}
and an insert disposed in the hollow portion along the blade height direction and having a plurality of impingement cooling holes {Figure 4 (50) has impingement cooling holes (52), [0040]},
wherein the insert includes a first high-density opening region having a higher density of the impingement cooling holes than in other surface regions of the insert {Figure 9 array (154) is denser than other regions, [0050]},
and wherein the plurality of film cooling holes forms a plurality of film cooling hole arrays disposed in a suction surface of the airfoil portion {Annotated Figure 2 (VII)/(VIII)/(IX)},
each of the plurality of the film cooling hole arrays extending in the blade height direction {Annotated Figure 2 (VII)/(VIII)/(IX) extend in blade height direction},
the plurality of film cooling hole arrays being spaced from each other in the leading-edge-to-trailing-edge direction {Annotated Figure 2 (VII)/(VIII)/(IX) are spaced apart from each other in leading-edge-to-trailing-edge-direction},
wherein the plurality of film cooling hole arrays is disposed at a position corresponding to the first high-density opening region or at a position closer to a leading edge than the position corresponding to the first high-density opening region {Figure 6 (42) and (52) may be aligned as described by [0044] meaning the openings of the insert, including the ones in the high-density regions, are at corresponding locations to the film cooling holes on the exterior of the airfoil},
Preethi is silent regarding:
wherein a geometric center of the first high-density opening region is positioned on a suction side of the airfoil portion in a leading-edge-to-trailing-edge direction,
wherein the geometric center of the first high-density opening region is positioned on an outer side of a midpoint of the airfoil portion in the blade height direction,
the first high-density opening region having an outer end on an outer side in the blade height direction 
wherein the outer end of the first high-density opening region extends in a leading-edge-to-trailing-edge direction and along the outer end of the airfoil portion

    PNG
    media_image2.png
    636
    830
    media_image2.png
    Greyscale

Wang pertains to gas turbine engine airfoils.  Wang teaches a temperature distribution of an airfoil in Figure 21 ( c ) case 7.  Annotated Figure 1 is originally in color, the conversion to grayscale of the image makes the key not ideal.  The hottest regions in the Figure are labeled Hotter Region and the asymmetrical shape labeled (II); these range from about 650-690K.  The remainder of the blade is colder than these areas.  The gradation from dark to light in region (II) corresponds to the key from about 650K-690K where darker means hotter.  A link to the original paper is provided in the Notice of References Cited (Non-Patent Documents V).
  Since Preethi is silent regarding the temperature profile of the airfoil, one of ordinary skill would have to choose the dimensions of the airfoil and pertinent details around the airfoil in a gas turbine engine that result in a temperature distribution of the airfoil.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
The combination of Preethi and Wang therefore teaches the claimed:
wherein a geometric center {Annotated Figure 1 (I)} of the first high-density opening region {Annotated Figure 1 (II)} is positioned on a suction side of the airfoil portion in a leading-edge-to-trailing-edge direction {Annotated Figure 1 (I) is on the suction side},
wherein the geometric center of the first high-density opening region is positioned on an outer side of a midpoint of the airfoil portion in the blade height direction {Annotated Figure 1 (I) is at greater than 50% span}
the first high-density opening region having an outer end on an outer side in the blade height direction {Annotated Figure 1 outer side portion (X) of (II)}
wherein the outer end of the first high-density opening region extends in a leading-edge-to-trailing-edge direction and along the outer end of the airfoil portion {Annotated Figure 1 the outer side portion (X) of (II) extends in a leading-edge-to-trailing edge direction and is along the outer end of the airfoil portion}.
Regarding claim 2, the combination of Preethi and Wang further teaches wherein the plurality of film cooling hole arrays is formed over a blade height range including at least the first high-density opening region {Preethi Figure 3 (42) are formed over almost the entire blade height, therefore it includes the first high-density region shown by Annotated Figure 1 (II), also see Preeth [0044] regarding alignment of the insert holes and airfoil holes}.
Regarding claim 3, the combination of Preethi and Wang further teaches wherein the geometric center of the first high-density opening region is positioned between the plurality of film cooling hole arrays in the leading-edge-to-trailing-edge direction
{Annotated Figure 1 (I) the trailing end of of the first high-density opening region can be interpreted to be almost anywhere in the leading-to-trailing-edge direction as there is a portion of high temperature across the suction side of the airfoil of Wang case 7 in this direction.  Therefore, even though precise locations of the holes of Preethi are not disclosed, the broad definition of the first high-density opening region allows for the interpretation of Preethi and Wang to teach the first high-density opening region being between the plurality of film cooling hole arrays.  “Between” can be interpreted broadly as there is any overlap in the two aspects.  It is also noted [0039] of Preethi discusses cooling holes all over the airfoil, which means which holes are interpreted as the plurality of cooling hole arrays is also very open to interpretation}.
Regarding claim 4, the combination of Preethi and Wang further teaches:
wherein the first high-density opening region includes: a second high-density opening region formed on a leading edge side with respect to the airfoil portion {Annotated Figure 1 (III) is on the leading edge};
and a third high-density opening region formed on a more trailing edge side with respect to the airfoil portion than second high-density opening region {Annotated Figure 1 (IV) is towards the trailing edge compared to (III)},
and wherein an opening density of the second high-density opening region is higher than an opening density of the third high-density opening region {Annotated Figure 1 (III) has a greater average temperature than (IV), therefore more cooling holes based on Preethi [0050]}.
Regarding claim 5, the combination of Preethi and Wang further teaches wherein a range in which the second high-density opening region extends in the blade height direction of the airfoil portion is larger than a range in which the third high-density opening region extends in 
Regarding claim 6, the combination of Preethi and Wang further teaches wherein the second high-density opening region includes: a fourth high-density opening region formed on an outer side in the blade height direction of the airfoil portion {Annotated Figure 1 (V) is a part of (III) formed on the outer side in the blade height direction}; and a fifth high-density opening region formed on an inner side in the blade height direction {Annotated Figure 1 (VI) is a part of (III) formed on an outer side in the blade height direction}, and wherein an opening density of the fourth high-density opening region is higher than an opening density of the fifth high-density opening region {Annotated Figure 1 (V) has a greater average temperature than (VI), therefore more cooling holes based on Preethi [0050]}.
Regarding claim 7, the combination of Preethi and Wang further teaches wherein the opening density of the fifth high-density opening region is higher than the opening density of the third high-density opening region {Annotated Figure 1 (VI) has a greater average temperature than (IV), therefore more cooling holes based on Preethi [0050]}.
Regarding claim 8, the combination of Preethi and Wang further teaches wherein the plurality of film cooling hole arrays {Annotated Figure 2 (VII)/(VIII)/(IX)}, are disposed between the second high-density opening region, and the third high-density opening region in the leading-edge-to-trailing-edge direction {Annotated Figure 2 (VII)/(VIII)/(IX) are between Annotated Figure 1 (III) which begins at the leading edge and (IV) which is close to the trailing edge}.
{Additionally, note the fact patterns discussed in the rejection of claim 3 as they are applicable to this claim as well}.

    PNG
    media_image3.png
    695
    1002
    media_image3.png
    Greyscale

Regarding claim 9, the combination of Preethi and Wang further teaches wherein the plurality of film cooling hole arrays includes:
a first film cooling hole array extending along the blade height direction {Annotated Figure 2 (VII)}; and
a second film cooling hole array disposed closer to the leading edge than the first film cooling hole array {Annotated Figure 2 (VIII) is closer to (37) than (VII)}, and
wherein the first film cooling hole array is disposed closer to a trailing edge than the plurality of second film cooling hole array in the suction surface of the airfoil portion at the position corresponding to the first high-density opening region {Annotated Figure 2 (VII) are closer to trailing edge than (VIII) over the entire airfoil including the first high-density region which is shown by Annotated Figure 1 (II)}.
Regarding claim 10, the combination of Preethi and Wang further teaches wherein the first film cooling hole array {Annotated Figure 2 (VII)} is disposed between a position of the 
Regarding claim 11, the combination of Preethi and Wang further teaches wherein the first film cooling hole array {Annotated Figure 2 (VII)} is formed over a blade height range including at least the first high-density opening region {Annotated Figure 2 (VII) is formed over a blade height range that includes (II)}.
Regarding claim 12, the combination of Preethi and Wang further teaches wherein the second film cooling hole array is formed over a blade height range including at least the first film cooling hole array {Annotated Figure 2 (VIII) is formed over the same blade height range as (VII)}.
Regarding claim 13, the combination of Preethi and Wang further teaches:
wherein the airfoil portion has a third film cooling holes array extending along the blade height direction {Annotated Figure 2 (IX)},
 and wherein the third film cooling hole array is disposed closer to the trailing edge of the airfoil portion than the first film cooling hole array in the suction surface of the airfoil portion {Annotated Figure 2 (IX) is closer to the trailing edge than (VII)}. 

    PNG
    media_image4.png
    617
    538
    media_image4.png
    Greyscale

Regarding claim 15, the combination of Preethi and Wang teaches the turbine blade of claim 9, but is silent regarding precise dimensions regarding the first high-density opening region and first film cooling hole array.  Precise dimensions are not required however to teach the claim limitation.  The location of the first high-density opening region in the chord-wise direction is only limited by the end of claim 1 limitation, “wherein the plurality of film cooling holes forms a plurality of film cooling hole arrays disposed in a suction surface of the airfoil portion” and “wherein the plurality of film cooling hole arrays is disposed at a position corresponding to the first high-density opening region or at a position closer to a leading edge than the position corresponding to the first high-density opening region”.  Based the combination of Preethi and Wang where more openings are used in regions of high temperature of Wang any region that has an elevated temperature compared to another and has a geometric center 
Therefore the combination of Preethi and Wang teaches the claimed:
wherein, on the suction surface of the airfoil portion, a distance L1* satisfies 0.3L*≤ L1*≤0.7L* {Annotated Figure 4 (L*) and (Li*) satisfy this relationship by what is clearly conveyed to one of ordinary skill in the art by the drawing and the discussion immediately above}, 
where L* is a distance between a leading end and a trailing end of the first high-density opening region {Annotated Figure 4 (L*) shown},
and L1* is a distance between the leading end of the first high-density opening region and a first film cooling hole array {Annotated Figures 2 and 4 (L1*) shown based on teachings from the combination of Preethi and Wang}.
Regarding claim 18, the combination of Preethi and Wang further teaches wherein the turbine blade is a gas turbine stator blade {Figure 3 (30), [0007]}.
Regarding claim 19, the combination of Preethi and Wang further teaches a gas turbine {[0007]} comprising: the turbine blade according to claim 1 {see claim 1}; and a combustor for producing a combustion gas flowing through a combustion gas passage in which the turbine blade is disposed {Figure 2 combustor (16), turbine blade (36)}.

    PNG
    media_image5.png
    562
    534
    media_image5.png
    Greyscale

Regarding claim 20, the combination of Preethi and Wang further teaches:
wherein the first high-density opening region has a leading end on a leading edge side and a trailing end on a trailing edge side {Annotated Figure 6 (Ic) is another interpretation of the first high-density opening region compatible with teaching claim 1; (Ic) has a leading end on the left and a trailing end on the right},
the leading end and the trailing end defining a range of the first high-density opening region in the leading-edge-to-trailing-edge direction {the leading end and trailing end of (Ic) define the range},
wherein the leading end is disposed closer to the leading edge of the airfoil portion than the plurality of film cooling hole arrays {Annotated Figure 6 (Ic) is right at the leading edge which is closer than the holes of Preethi}, and
wherein the trailing end is disposed between the plurality of film cooling hole arrays 
{Annotated Figure 6 (Ic) the trailing end of of the first high-density opening region can be interpreted to be almost anywhere in the leading-to-trailing-edge direction as there is a portion of high temperature across the suction side of the airfoil of Wang case 7 in this direction.  Therefore, even though precise locations of the holes of Preethi are not disclosed, the broad definition of the first high-density opening region allows for the interpretation of Preethi and Wang to teach the limitation.  It is also noted [0039] of Preethi discusses cooling holes all over the airfoil, which means which holes are interpreted as the plurality of cooling hole arrays is also very open to interpretation}.
Regarding claim 21, the combination of Preethi and Wang further teaches wherein no film cooling hole is formed in the first high-density opening region disposed between the plurality of film cooling hole arrays {the plurality of film cooling hole arrays of Preethi are interpreted as all the holes; therefore, no additional cooling hole is formed in the first high-density opening region}.
Regarding claim 22, the same analysis from claim 21 is applied to claim 22.
Regarding claim 24, the combination of Preethi and Wang further teaches:
wherein the airfoil portion has a third film cooling hole array extending along the blade height direction, and wherein the third film cooling hole array is disposed in the suction surface of the airfoil portion at a position closer to a trailing edge than the position corresponding to the first high- density opening region
{Annotated Figure 6 (Ic) the trailing end of of the first high-density opening region can be interpreted to be almost anywhere in the leading-to-trailing-edge direction as there is a portion of high temperature across the suction side of the airfoil of Wang case 7 in this direction.  Therefore, even though precise locations of the holes of Preethi are not disclosed, the broad definition of the first high-density opening region allows for the interpretation of Preethi and Wang to teach the limitation.  Paragraph [0039] of Preethi .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Preethi and Wang as applied to claim 13 above, and further in view of Riley et al. (U.S Pre-Grant Publication 20150211376) hereinafter Riley.
Regarding claim 14, the combination of Preethi and Wang further teaches: 
wherein the second film cooling hole arranged extending along the blade height direction is formed closer to the leading edge than the first film cooling hole array in the suction surface of the airfoil portion {Annotated Figure 2 (VIII) is closer to leading edge than (VII), both sets of holes are formed on the suction side}.  
The combination of Preethi and Wang is silent regarding dimensions of the placement of the film cooling holes, and therefore silent regarding claim limitations:
and wherein, on the suction surface of the airfoil portion, a distance L12 satisfies 0.3L23≤L12≤0.5L23,
where L23 is a distance between a second film cooling hole array and a third film cooling hole array,
and L12 is a distance between a first film cooling hole array and the second film cooling hole array.
Since the combination of Preethi and Wang is silent regarding the precise location of the film cooling one of ordinary skill in the art would have to choose as noted by Preethi [0075].

    PNG
    media_image6.png
    751
    669
    media_image6.png
    Greyscale

Riley pertains to a cooling configuration of a cooling vane.  Riley teaches:
and wherein, on the suction surface of the airfoil portion, a distance L12 almost satisfies 0.3L23≤L12≤0.5L23, {see description immediately below, based on Annotated Figure 3 cooling hole locations based on Cartesian values from Table 1, L12/L23=0.45/1.58=0.29}
where L23 is a distance between a second film cooling hole array and a third film cooling hole array {Annotated Figure 3 shows L23- based on Table 1 cooling holes’ locations at an approximately equivalent z-coordinate; each of the 3 points diagrammed is representative of 
and L12 is a distance between a first film cooling hole array and the second film cooling hole array {Annotated Figure 3 shows L12}.
Since one of ordinary skill in the art would have to choose the locations of the film cooling holes of the combination of Preethi and Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected locations similar to Riley.  One of ordinary skill in the art would do so as recognized by Preethi [0075].
The combination of Preethi, Wang, and Riley as described above teaches L12 to be 0.29L23 approaching the claimed range of 0.3L23≤L12≤0.5L23.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected L12 to be in the claimed range as the teaching of Riley approaches the claimed ranged and would have almost identical properties/behavior as the claimed range {See MPEP 2144.05 I}.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Preethi and Wang as applied to claims above 1-13, 15, and 18-19, and further in view of Keith et al. (U.S Pre-Grant Publication 20020090294) hereinafter Keith.
Regarding claim 16, the combination of Preethi and Wang teaches the turbine blade according to claim 1, but is silent regarding comprising a rib formed on an inner wall surface of the hollow portion and extending from a leading edge side to a trailing edge side of the airfoil portion, wherein the impingement cooling holes are offset from the rib in the blade height direction.  Keith pertains to a cooling configuration of a turbine nozzle.  Keith teaches comprising a rib formed on an inner wall surface of the hollow portion and extending from a leading edge side to a trailing edge side of the airfoil portion {Figures 1-3 (34) extend from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added ribs as taught by Keith to the cooling configuration of the combination of Preethi and Wang.  One of ordinary skill in the art would be motivated to do so to support the baffles {Keith [0049]}.       
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Preethi and Wang as applied to claim 1, and further in view of Lee et al. (U.S Pre-Grant Publication 20080317585) hereinafter Lee.
Regarding claim 17, the combination of Preethi and Wang teaches the turbine blade according to claim 1, but is silent regarding comprising a thermal barrier coating disposed so as to cover a surface of the airfoil portion.  Lee pertains to a turbine nozzle.  Lee teaches the turbine blade comprising a thermal barrier coating disposed so as to cover a surface of the airfoil portion {[0059]}.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a thermal barrier coating on the surface of the airfoil of the combination of Preethi and Wang as taught by Lee.  One of ordinary skill in the art would be motivated to do so to controlling the thermal insulation and cooling of the vane {Lee [0059]}.      
Examiner Note
Although claim 23 is not rejected based on prior art, any indication of allowable subject matter is reserved until the rejections under 112 are overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Durgin et al. (U.S Patent 3,767,322) is discussed in the 35 U.S.C 112(b) discussion above regarding inserts.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745